Citation Nr: 0931842	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  07-25 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
right lower leg scar disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant served on active duty from February 1952 to 
December 1953, including service in Korea; he was awarded the 
Purple Heart Medal (PHM) and the Combat Infantryman's Badge 
(CIB).  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico that, in part, denied the appellant's 
claim of entitlement to an increased evaluation for his 
service-connected scar of the right lower leg.

The Board notes that, as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, as the appellant's claim was received 
before that date, in 2006, these revisions do not apply to 
the present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  
Instead, the appellant's increased rating claim will be 
considered solely under the criteria effective as of the date 
of his 2006 claim for increase.


FINDINGS OF FACT

1.  The appellant's right lower leg scar is not deep or 
unstable.

2.  The appellant's right lower leg scar is oval in shape and 
measures 6.0 centimeters in length by 1.0 centimeters in 
width.

3.  The appellant's right lower leg scar, while tender to 
palpation, is not productive of any limitation of motion or 
any limitation of any function.


CONCLUSION OF LAW

Under the criteria in effect prior to October 23, 2008, an 
evaluation in excess of 10 percent is not warranted for the 
appellant's right lower leg scar disability.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2006); 73 Fed. Reg. 54708 (Sept. 23, 2008).  .


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
October 2006, and July 2009.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the appellant was notified of the information 
necessary to substantiate his claim for an increased 
evaluation by correspondence dated in October 2006 (prior to 
the January 2007 denial).  This document informed the 
recipient of VA's duty to assist and what kinds of evidence 
the RO would help obtain.  The letter also asked the 
appellant to provide information about the records he wanted 
VA to obtain for him.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The appellant was provided 
with such notice in the October 2006 VA letter in which he 
was told that medical evidence or other evidence relating to 
the nature and symptoms of the condition, the severity and 
duration of the symptoms and the impact of the condition and 
its symptoms on his employment was needed.  He was asked to 
inform VA about treatment records, about information relating 
to how the condition affected his ability to work and 
information from people who had witnessed how the disability 
affected him.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The 
appellant was provided with such notice in the correspondence 
dated in October 2006, February 2009, and July 2009.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
This information was conveyed to the appellant in the VA 
letters issued in October 2006, February 2009, and July 2009.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, neither the appellant nor his 
representative has identified any deficiency in notice which 
would compromise a fair adjudication of the claim.  
Nevertheless, the Board has considered whether the defective 
notice provided to the appellant resulted in prejudicial 
error.  In this regard, the Board observes that, although the 
Supreme Court reversed the presumptive prejudice framework 
set forth in Sanders, it did not find fault with the analysis 
for determining whether a VCAA notice error affected the 
essential fairness of the adjudication.  Accordingly, where 
there is a defect in the content of VCAA notice, it may be 
established that such error did not affect the essential 
fairness of the adjudication by showing that the essential 
purpose of the notice was not frustrated.  See Sanders, 487 
F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 22 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an increased rating claim based on 
notice that was provided to the appellant during the course 
of his appeal.  Specifically, in the July 2007 Statement of 
the Case (SOC), the appellant was advised of the principles 
that govern VA's duties to notify and assist under 38 C.F.R. 
§ 3.159 such that he could have been expected to understand 
the types of evidence that he should submit, or request that 
VA obtain, in order to substantiate his increased rating 
claim.  Furthermore, he was provided with the provisions of 
Diagnostic Codes 7804 and 7805.

In this case, the Board finds that any notice error(s), such 
no provision of notice regarding Diagnostic Codes for the 
scar disability prior to the initial AOJ decision, did not 
affect the essential fairness of the adjudication because the 
appellant could be expected to understand what was needed to 
establish entitlement to an increased rating from the various 
notice letters sent to him by the RO and from the July 2007 
SOC.  In particular, these documents informed the appellant 
of the need to submit evidence that his disability had 
increased in severity; that he should submit medical 
evidence; that he could submit statements from individuals 
who could describe the manner in which the disability had 
become worse; that he should inform the RO about treatment at 
VA facilities; and that he could submit his own statement 
about how his condition affects his ability to work.  The 
appellant was informed of the requirements for an increased 
scar evaluation in the February 2009 letter, in the January 
2007 rating decision and in the SOC.  VA letters also 
informed the appellant that ratings from zero to 100 percent 
are assigned to disabilities and provided additional examples 
of pertinent evidence he could submit.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his increased rating 
claim.

Although complete notice was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
errors in the timing and content of notice.  The appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the notice errors did not affect the essential 
fairness of the adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his increased claim and to respond to VA notices.  
Therefore, notwithstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the appellant.  Thus, the 
Board finds that any error in the timing of the appellant's 
notification of the VCAA constituted harmless error.  
Proceeding with this matter in its current procedural posture 
would not therefore inure to the appellant's prejudice.  For 
the foregoing reasons, the Board finds that VA's failure to 
provide the appellant with adequate VCAA notice, in 
accordance with Vazquez-Flores, 22 Vet. App. 37, did not 
affect the essential fairness of the adjudication of his 
claim and, therefore, such error is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA and private outpatient medical records have 
been associated with the claims file.  The appellant was 
afforded VA medical examinations.  The appellant and his 
representative provided written statements.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  

The appellant was provided with notice as to the medical 
evidence needed for an increased rating, as well as the 
assistance VA would provide.  Therefore, there is no duty to 
assist that was unmet and the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim decided below.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the claim addressed in the 
decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

The appellant contends that his right lower leg scar 
disability at issue in this case is more severely disabling 
than reflected by the 10 percent evaluation currently in 
effect.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

As of October 23, 2008, revised provisions for evaluating 
scars were enacted.  This new regulation, however, indicates 
that the revised provisions are applicable only to claims 
received on or after October 23, 2008.  Accordingly, as the 
appellant's claim was received before that date, these 
revisions do not apply to the present case.  73 Fed. Reg. 
54708 (Sept. 23. 2008).  Rather, the appellant's claim will 
be considered solely under the criteria effective as of the 
date of the 2006 claim for increase.

The appellant underwent a VA medical examination in May 2006; 
the examiner reviewed the appellant's claims file.  The 
appellant complained of pain in his scar with difficulty 
standing or walking a lot.  On physical examination, the 
appellant's scar was located on the right posterior leg 
distally above the ankle.  The scar was oval in shape and it 
was six centimeters (cm) long by 1.0 cm wide.  The scar was 
hyper-pigmented and brownish in color.  There was mild pain 
on palpation of the scar.  There were no adhesions, 
ulcerations or breakdown of the skin.  The texture of the 
skin was normal.  The scar was not unstable and there was no 
elevation or depression of the scar.  The examiner stated 
that the scar was superficial, not deep, without adhesions, 
without induration, without inflexibility, without 
inflammation, without edema and without keloid formation.  
The examiner further stated that the appellant did not have 
any limitation of motion or function caused by the scar.

Review of the appellant's private medical treatment records, 
dated between March 2005 and September 2007, does not reveal 
any mention of the right lower extremity scar.  There is no 
report of complaint of, any treatment for, or any diagnosis 
of, any scar-associated problem.

Likewise, review of the appellant's VA medical treatment 
records, dated between October 2004 and April 2009, does not 
reveal any mention of the right lower extremity scar.  There 
is no report of complaint of, any treatment for, or any 
diagnosis of, any scar-associated problem.  The reports of 
the outpatient VA diabetic foot examinations conducted in May 
2007, and August 2008, did not reveal any abnormality in 
either foot.

The appellant underwent another VA medical examination in 
March 2009; the examiner reviewed the appellant's medical 
records.  The appellant complained of right leg pain.  On 
physical examination, there was a scar on the anterior of the 
appellant's right lower leg posteriorly and distally above 
the right ankle.  The scar was 6.0 cm long and 1.0 cm wide.  
There was tenderness to palpation.  The scar was darker in 
color from the surrounding skin, but with a normal texture 
and no elevation, depression, ulceration, breakdown, 
adherence, induration or inflexibility.  There was no 
underlying soft tissue damage.  The examiner stated that the 
appellant had no loss of motion or function due to the scar.

Under the rating criteria in effect prior to October 23, 
2008, scars, other than the head face, or neck, that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters) warrant a 10 percent 
disability rating.  A 20 percent rating is warranted for area 
or areas exceeding 12 square inches (77 square centimeters), 
a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches (465 square centimeters), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7801.

Under Diagnostic Code 7802 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for: scars, other 
than head, face, or neck, that are superficial and that do 
not cause limited motion, area or areas of 144 square inches 
(929 sq. cm.) or greater.

Under Diagnostic Code 7803 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for unstable 
superficial scars.  

Under Diagnostic Code 7804 (as in effect prior to October 23, 
2008), a 10 percent rating is warranted for superficial scars 
that are painful on examination.  This is the maximum 
evaluation available under this Diagnostic Code.

Under Diagnostic Code 7805 (as in effect prior to October 23, 
2008), scars may also be rated based on limitation of 
function of affected part.  

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as 
on two or more extremities or on anterior 
and posterior surfaces of extremities or 
trunk, will be separately rated and 
combined in accordance with 38 C.F.R. 
§ 4.25.

(2) A deep scar is one associated with 
underlying soft tissue damage.

(3) A superficial scar is one not 
associated with underlying soft tissue 
damage.

(4) An unstable scar is one where, for 
any reason, there is frequent loss of 
covering of skin over the scar.

As there is tenderness to palpation, a 10 percent evaluation 
is already in place for the appellant's scar.  This is the 
highest evaluation possible under Diagnostic Code 7804.

The Board finds that the appellant's claim for an evaluation 
in excess of 10 percent for his right lower leg scar must be 
denied.  The evidence does not show that the appellant has 
any functional loss due to that scar.  Furthermore, there is 
no medical evidence of record documenting any complaints of, 
findings of, or diagnosis of any problem due to the right 
lower leg scar or any finding that the scar was large enough 
or disfiguring enough that it would warrant a compensable 
rating on the basis of size alone.  38 C.F.R. § 4.118 (prior 
to October 23, 2008).

Notwithstanding the above discussion, a rating in excess of 
the 10 evaluation assigned for the right lower leg scar could 
be granted if it was demonstrated that that particular 
disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that the right lower leg scar 
disability presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant 
to the provisions of 38 C.F.R. § 3.321(b).  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155.  "Generally, the degrees of disability specified [in 
the rating schedule] are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
available for scars, but the required manifestations have not 
been shown in this case.  The Board further finds no evidence 
of an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for his right 
lower leg scar; nor has he required any extensive treatment.  
The appellant has not offered any objective evidence of any 
symptoms due to his service-connected scar that would render 
impractical the application of the regular schedular 
standards.  Consequently, the Board concludes that referral 
of this case for consideration of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (when evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own).

The appellant has argued that he should be assigned a rating 
in excess of 10 percent for his right lower leg scar 
disability.  However, the appellant, as a layperson, is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge, i.e. degree of impairment 
due to a medical condition, as evaluated by the VA Schedule 
for Rating Disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) and Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); see also 
Clark v. Derwinski, 2 Vet. App. 166 (1992).  

The medical evidence of record indicates no disabling 
manifestations of the right lower leg scar other than 
tenderness to palpation for which a 10 percent evaluation is 
already in effect.  These clinical assessments are considered 
persuasive as to the appellant's degree of impairment due to 
the scar at issue because they consider the overall 
industrial impairment due to said scar.  Therefore the Board 
finds that the appellant is not entitled to an evaluation in 
excess of 10 percent for his right lower extremity scar.

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether staged rating are appropriate.  The Board has not 
found any variation in the appellant's symptomatology or 
clinical findings for the claimed scar disability that would 
warrant the assignment of any staged ratings.

In reaching its conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's right lower extremity scar increased rating 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


ORDER

An evaluation in excess of 10 percent for the right lower leg 
scar disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


